NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendments to the claims have overcome the obvious type double patenting rejection which is hereby withdrawn by the Examiner.
Applicant’s amendments filed with the accompanying arguments have been fully considered and are persuasive.  Therefore, the previous grounds of the prior art rejection has been withdrawn.

Allowable Subject Matter
Claims 1-8, 10-19, 21, and 22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mondello et al, US 2020/0307401 is relied upon for being a general teaching that applies blockchains to electric vehicles, see paragraph 0055.
Marquardt et al, U.S. Patent 10,958,434 is relied upon for disclosing of managing an Internet of Things using block chains, see column 1, lines 35-37.
Konda et al, U.S. Patent 11,128,438 is relied upon for disclosing of publishing Internet of Things profiles to a block chain, see column 1, lines 41-44.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431